[Cite as Disciplinary Counsel v. Stubbs, 128 Ohio St. 3d 344, 2011-Ohio-553.]




                         DISCIPLINARY COUNSEL v. STUBBS.
 [Cite as Disciplinary Counsel v. Stubbs, 128 Ohio St. 3d 344, 2011-Ohio-553.]
Attorneys — Misconduct — Failure to properly maintain and use a client trust
        account — Failure to cooperate in a disciplinary investigation — Failure
        to pay client expense from settlement proceeds as agreed — Indefinite
        suspension.
 (No. 2010-1803 — Submitted January 4, 2011 — Decided February 15, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-009.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, SaKeya MonCheree Stubbs of Columbus, Ohio,
Attorney Registration No. 0071309, was admitted to the practice of law in Ohio in
1999.
        {¶ 2} On May 14, 2010, relator, Disciplinary Counsel, filed an amended
five-count complaint charging respondent with professional misconduct arising
from her alleged misuse of her client trust account, failure to maintain adequate
records of client funds held in her trust account, failure to pay certain client
expenses from settlement proceeds as agreed, and failure to respond to the
resulting disciplinary investigations.
        {¶ 3} Relator attempted to serve respondent with a copy of its amended
complaint by certified mail at her office address, but the postal service returned
that mailing unclaimed. A second certified mailing to a new address provided by
the postal service was also returned unclaimed. On July 26, 2010, the clerk of the
Supreme Court of Ohio accepted service on respondent’s behalf, in accordance
with Gov.Bar R. V(11)(B).            Respondent did not answer the complaint or
                             SUPREME COURT OF OHIO




otherwise appear in the proceeding, and relator moved for default pursuant to
Gov.Bar R. V(6)(F).
        {¶ 4} A master commissioner appointed by the Board of Commissioners
on Grievances and Discipline granted relator’s motion, making findings of fact
and misconduct and recommending that respondent be indefinitely suspended
from the practice of law and directed to make restitution to her client. The board
adopted the master commissioner’s report in its entirety. For the reasons that
follow, we accept these findings of fact and misconduct, adopt the board’s
recommendation, indefinitely suspend respondent from the practice of law in
Ohio, and order her to pay restitution to the affected client.
                                    Misconduct
        {¶ 5} The master commissioner found that in November 2008, relator
attempted to communicate with respondent regarding overdrafts on her client trust
account.   Although several letters were delivered to respondent’s office via
certified mail and personal service, respondent did not respond. She missed a
scheduled deposition, even though a subpoena for her appearance had been
delivered to her secretary. Although she later appeared and testified, she did not
provide all the documents that she was ordered to produce, including her client
ledgers, canceled checks, and her trust account check register. She admitted that
she had failed to maintain accurate records for her trust account, that she had
deposited earned fees and payments for court-appointed cases into that account,
and that she had used the account to pay personal and office expenses. The record
further demonstrates that her trust account was overdrawn or checks were
returned for insufficient funds at least 17 times from October 2008 to August
2009.
        {¶ 6} The master commissioner also found that after settling a client’s
personal-injury claim in February 2009, respondent agreed to pay certain of the
client’s medical bills from the settlement funds. She retained $5,489 of the




                                          2
                                 January Term, 2011




settlement proceeds to pay those bills but later advised the client that she had used
the money to pay her own bills. Although she promised to return the money to
the client by January 4, 2010, she did not do so. She also failed to respond to
relator’s investigation of the client’s grievance.
       {¶ 7} Based upon these facts, the master commissioner concluded that
respondent’s conduct with respect to the management of her client trust account
violated Prof.Cond.R. 1.15(a)(2) (requiring a lawyer to maintain a record for each
client on whose behalf funds are held) and (a)(3) (requiring a lawyer to maintain a
record for the lawyer’s client trust account setting forth the name of the account,
the date, amount, and client affected by each credit and debit, and the balance in
the account), and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice) and (h) (prohibiting a lawyer from
engaging in conduct that adversely reflects on the lawyer's fitness to practice law).
Her handling of her client settlement proceeds violated Prof.Cond.R. 1.15(d)
(requiring a lawyer to promptly deliver funds or other property that the client is
entitled to receive) and 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation), (d), and (h).
Respondent’s failure to cooperate in each of the resulting investigations also
violated Prof.Cond.R. 8.4(d) and (h) as well as Gov.Bar R. V(4)(G) (requiring a
lawyer to cooperate with a disciplinary investigation).
       {¶ 8} Citing a lack of clear and convincing evidence, the master
commissioner made no findings regarding allegations that respondent had
engaged in improper fee sharing or that she had failed to pay the medical
expenses of other clients.
       {¶ 9} The board accepted the master commissioner’s findings of fact and
misconduct and dismissed the allegations that were not supported by clear and
convincing evidence. See Gov.Bar R. V(6)(K). We also accept these findings.
                                      Sanction



                                           3
                             SUPREME COURT OF OHIO




       {¶ 10} In recommending that we indefinitely suspend respondent from the
practice of law in Ohio, the master commissioner and board considered the
aggravating and mitigating factors of respondent’s case. See BCGD Proc.Reg.
10(B). They cited as aggravating factors respondent’s prior disciplinary history,
including a six-month stayed suspension and one year of monitored probation,
which had been imposed after respondent had falsified a document in an attempt
to convince the Ohio Bureau of Motor Vehicles that she had been properly
insured at the time she had received a traffic citation, and two separate attorney-
registration suspensions. See BCGD Proc.Reg. 10(B)(1)(a); Columbus Bar Assn.
v. Stubbs, 109 Ohio St. 3d 446, 2006-Ohio-2818, 848 N.E.2d 843; In re Attorney
Registration Suspension of Stubbs, 116 Ohio St. 3d 1420, 2007-Ohio-6463, 877
N.E.2d 305; In re Attorney Registration Suspension of Stubbs, 123 Ohio St. 3d
1475, 2009-Ohio-5786, 915 N.E.2d 1256. They also found that she had engaged
in a pattern of misconduct involving multiple offenses, failed to cooperate in the
disciplinary process, caused harm to a vulnerable client, and failed to make
restitution to that client. See BCGD Proc.Reg. 10(B)(1)(c), (d), (e), (h), and (i).
Although the master commissioner and board acknowledged respondent’s
previous participation in the Ohio Lawyers Assistance Program, they observed
that she was no longer an active participant in the program and had produced no
evidence that she suffered from a mental disability. Therefore, they found that no
mitigating factors were present. See BCGD Proc.Reg. 10(B)(2).
       {¶ 11} Respondent has breached her duties to her clients, the public, and
the legal profession by failing to maintain accurate records of the funds held in
her client trust account, failing to promptly deliver funds that a client was entitled
to receive, and failing to cooperate in the disciplinary process.          We have
previously recognized that an indefinite suspension is an appropriate sanction for
a lawyer who has failed to maintain accurate records of the funds held in her
client trust account, failed to promptly deliver funds that a client is entitled to




                                          4
                                January Term, 2011




receive, failed to provide diligent and competent legal representation to her
clients, and failed to cooperate in the resulting disciplinary investigation. See
Columbus Bar Assn. v. Torian, 106 Ohio St. 3d 14, 2005-Ohio-3216, 829 N.E.2d
1210, at ¶ 17.
       {¶ 12} Having reviewed the record, weighed the aggravating and
mitigating factors, and considered the sanctions imposed for comparable conduct,
we agree that an indefinite suspension is the appropriate sanction in this case.
       {¶ 13} Accordingly, SaKeya MonCheree Stubbs is indefinitely suspended
from the practice of law in the state of Ohio, and any petition for reinstatement is
must include proof that she has paid restitution to the affected client. Costs are
taxed to respondent.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Robert R. Berger, Senior
Assistant Disciplinary Counsel, for relator.
                            ______________________




                                          5